Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 11, 1996, which rescinded the decision of the Administrative Law Judge and remitted the matter for further development of the record.
Initially, claimant was disqualified from receiving unemployment insurance benefits on the ground that his employment was terminated due to misconduct. After a hearing, an Administrative Law Judge overruled the initial determination and granted claimant’s application for unemployment insurance benefits. Upon respondent’s appeal from this decision, it was discovered that the cassettes used to record the testimony at the hearing were blank and that no transcript had been made. As a result, the Unemployment Insurance Appeal Board remitted the case for a de novo hearing. Inasmuch as the Board is empowered to remit a case "for such purposes as it may direct” (Labor Law § 621 [3]; see, Matter of Dialogue Sys. [Sweeney], 231 AD2d 756), we reject claimant’s contention that remitting the case is a violation of his due process rights and an abuse of discretion. We find that the Board did not abuse its discretion in remitting the case for further development of the record and, accordingly, affirm.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.